Citation Nr: 1241661	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of a post operative tumor of the thoracic spine including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement attached to the Veteran's August 2009 VA Form 9, Appeal to Board of Veterans' Appeals, he requested both a hearing before a Veterans' Law Judge traveling to the RO (Travel Board hearing) and a hearing before a Decision Review Officer (DRO) sitting at the RO.  While the Veteran was thereafter provided his DRO hearing in January 2009, he was not scheduled for a Travel Board hearing despite his representative once again raising this request in its August 2010 VA Form 646, Statement of Accredited Representation in Appealed Case.  Therefore, the Board finds that a remand is required to provide the Veteran with the Travel Board hearing he had requested.  See 38 C.F.R. §§ 20.703, 20.704 (2012).

Accordingly, the appeal is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

